Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches several of the features of independent Claims 1, 12, and 18. Dusan et al. (US 2015/0245129 A1), common Assignee, Fig. 2 provides a microphone adjacent a stem portion with further wireless communication, battery, etc. Sanford et al. (US 2008/0166004 A1), Fig. 2, provides similar teachings of a microphone 54 adjacent a stem portion 28. Burgett et al. (US 20150010193 A1) teaches a stem of an earphone may be placed in a channel created by a tragus of a user (¶ [0005]). However, the cited references alone or in combination do not teach or render obvious the entirety of independent claims 1, 12, and 18.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651